Citation Nr: 1752520	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

2.  Entitlement to an earlier effective date of April 13, 2009, for service-connected peripheral neuropathy of the left lower extremity.    

3. Entitlement to an earlier effective date of April 13, 2009, for service-connected peripheral neuropathy of the right lower extremity.    

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.    

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.    



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's June 2012 VA Form 9, Substantive Appeal, included the issues of service connection for peripheral neuropathy of the bilateral upper extremities.  An October 2012 RO decision awarded service connection for these disabilities.  Hence, these issues are not before the Board as the benefits sought in the appeals seeking service connection were granted in full.  

The issues of entitlement to initial disability ratings in excess of 20 percent for service-connected peripheral neuropathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity.

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity.

3.  The Veteran's hypertension did not manifest during active service and is not otherwise related to his military service, nor was it caused or aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawal

In a statement dated in May 2012, the Veteran withdrew his appeal as to the issues of entitlement to an earlier effective date of April 13, 2009, for service-connected peripheral neuropathy of the bilateral lower extremities.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, as the Veteran's May 2012 statement expresses his desire to withdraw his appeal of these issues, there remains no allegation of error of fact or law for the Board to address with respect to them.  Accordingly, the Board does not have jurisdiction over the issues, and dismissal is warranted.

Service Connection
The Veteran claims that his hypertension is related to service.  In the alternative, he asserts that his hypertension is secondary to his service-connected diabetes mellitus.

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

As an initial matter, the Board notes that the record reflects the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, it is presumed that he was exposed to herbicide agents.  As hypertension, however, is not a disease that VA recognizes as related to exposure to herbicide agents, presumptive service connection for hypertension as a result of herbicide agent exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran has not otherwise alleged or provided evidence indicating that his hypertension is related to his exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's VA treatment records dated throughout the appeal, including VA examinations dated in January 2010 and October 2016, indicate a current diagnosis of hypertension.  However, the evidence of record does not establish an in-service incurrence or aggravation of hypertension.  Service treatment records are silent for complaints, treatment, or a diagnosis of hypertension.  The Veteran's blood pressure readings upon entrance and separation from service were normal and the Veteran denied any history of high blood pressure.  At a VA examination in January 2010, the Veteran reported that his hypertension was diagnosed by his primary cardiologist in 2007. 
As hypertension is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  In addition, no other evidence competently and credibly shows any in-service event upon which a claim for service connection could be based.  See 38 C.F.R. § 3.303.  Therefore, a medical opinion on the relationship between the current hypertension and service is unnecessary, and the Board finds that the Veteran's hypertension is not etiologically related to his active service.  Thus, service connection cannot be awarded on a direct basis. 

The Veteran's contention, however, is that his hypertension was caused or aggravated by his currently service-connected diabetes mellitus, which VA treatment records reflect was diagnosed in June 2009.  An October 2009 rating decision awarded service connection for diabetes mellitus.

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Upon VA examination in December 2009, the examiner was asked to address any relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  The examiner opined that it was less likely than not that his hypertension was caused or aggravated by the diabetes mellitus, explaining that the Veteran's hypertension predated his diabetes mellitus by two years and thus, as a preexisting condition, could not have been caused it.  As to aggravation, the examiner further explained that, while medical literature recognizes that diabetic renal disease may cause or aggravate hypertension, there was no evidence of diabetic renal disease upon examination of the Veteran, as evidenced by a normal urinary microalbumin test and normal renal function tests.  She stated that in the absence of diabetic renal disease, hypertension could not be attributed to diabetes.

The Board notes that an additional VA examination was afforded to the Veteran as to the current status of his diabetes mellitus in October 2016.  The examiner noted that the Veteran reported good diabetes control, and that his hypertension (also well controlled) predated his diabetes diagnosis.  He denied a history of microalbuminaria or diabetic nephropathy.  As to any complications related to his diabetes mellitus, the examiner only noted a diagnosis of diabetic peripheral neuropathy, and that no other disability was at least as likely as not aggravated by his diabetes mellitus, to include hypertension, explaining that there was no evidence of a significant increase of microalbumin/creatinine ratio that would suggest diabetic nephropathy as an etiologic or aggravating factor. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  Thus, the claim for service connection must be denied.

The Board acknowledges the Veteran's various lay assertions that he believes his hypertension is related to service or secondary to his service-connected diabetes mellitus.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hypertension is not competent medical evidence, and the Board affords more weight to the competent opinions of the VA examiners.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiners are medical professionals who reviewed the claims file and considered the reported history to support the conclusion.  In addition, the opinions of the VA examiners are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  
	
In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

The appeal as to the issue of entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to the issue of entitlement to an earlier effective date of April 13, 2009, for the award of service connection for peripheral neuropathy of the right lower extremity is dismissed.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 


REMAND

While further delay is regrettable, the Board finds that further action is required prior to adjudicating the Veteran's claim.

Appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive initial review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304.  In this case, neither the Veteran nor his representative has waived such initial AOJ review.  Additionally, the Veteran's VA Form 9 was received in June 2012, thus, revisions made to 38 U.S.C. § 7105 to add paragraph (e) to provide for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative are inapplicable.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (applicable where a substantive appeal is filed on or after February 2, 2013).  Moreover, even if the revised provision was applicable, as will be explained below, the evidence added to the file was obtained by VA and is not subject to the provisions for an automatic waiver of initial AOJ review.

In this case, additional evidence was added to the file by VA since the May 2012 statement of the case.  The Veteran was afforded another VA examination of his peripheral neuropathy involving the lower extremities in October 2016.  Additionally, VA treatment records and records from the Social Security Administration were added to the claims file.  No supplemental statement of the case was issued after VA added these records or provided the Veteran the examination.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Review the additional evidence added to the record since the May 2012 statement of the case and readjudicate the claims on appeal.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


